Title: From James Madison to Joseph Jones, 25 November 1780
From: Madison, James
To: Jones, Joseph



Dear Sir Philada. Novr. 25th. 1780

I informed you some time ago that the instructions to Mr. Jay had passed Congress in a form which was entirely to my mind. I since informed you that a Committee was preparing a letter to him explanatory of the principles & objects of the instructions. This letter also passed in a form equally satisfactory. I did not suppose that any thing further would be done on the subject, at least till further intelligence should arrive from Mr. Jay. It now appears that I was mistaken. The Delegates from Georgia & South Carolina, apprehensive that a Uti possidetis may be obtruded on the belligerent powers by the armed neutrality in Europe and hoping that the accession of Spain to the Alliance will give greater concert & success to the military operations that may be pursued for the recovery of these States, and likewise add weight to the means that may be used for obviating a Uti possidetis, have moved for a reconsideration of the Instructions in order to empower Mr. Jay in case of necessity to yield to the claims of Spain on condition of her guarantieng our independence and affording us a handsome subsidy. The expediency of such a motion is further urged from the dangerous negociations now on foot by British Emissaries for detaching Spain from the war. Wednesday last was assigned for the consideration of this motion and it has continued the order of the day ever since without being taken up. What the fate of it will be I do not predict; but whatever its own fate may [be] it must do mischief in its operation. It will not probably be concealed that such a motion has been made & supported, and the weight which our demands would derive from unanimity & decision must be lost. I flatter myself however that Congress will see the impropriety of sacrificing the acknowledged limits and claims of any State without the express concurrence of such State. Obsticles enough will be thrown in the way of peace, if [it] is to be bid for at the expence of particular members of the Union. The Eastern States must on the first suggestion take the alarm for their fisheries. If they will not support other States in their rights, they cannot expect to be supported themselves when theirs come into question.
In this important business, which so deeply affects the claims & interests of Virginia & which I know she has so much at heart, I have not the satisfaction to harmonise in Sentiment with my Colleague. He has embraced an opinion that we have no just claim to the subject in controversy between us & Spain, and that it is the interest of Virginia not to adhere to it. Under this impression he drew up a letter to the Executive to be communicated to the Legislature, stating in general the difficulty Congress might be under, & calling their attention to a revision of their instructions to their Delegates on the subject. I was obliged to object to such a step, and in order to prevent it observed that the instructions were given by the Legislature of Virga. on mature consideration of the case, & on a supposition that Spain would make the demands she has done, that n[o] other event has occurred to change the mind of our Constituents but the armed neutrality in Europe & the successes of the Enemy to the Southward which are as well known to them as to ourselves, that we might every moment expect a third delegate here, who would either adjust or decide the difference in opinion between us, and that whatever went from the Delegation would then go in its proper form & have its proper effect, that if the instructions from Virga. were to be revi[sed] and their ultimatum reduced, it could not be concealed in so populou[s] an Assembly, and every thing which our Minister should be authorised to yield would be insisted on, that Mr. Jay’s last despatches encouraged us to expect that Spain would not be inflexible if we wer[e] so, that [we] might every day expect to have more satisfactory information from him. that finally if it should be thought expedient to listen to the pretensions of Spain, it would be best before we took any decisive step in the matter to take the Counsel of those who best know the interests & have the greatest influence on the opinions of our Constituents, that as you were both a member of Congress & of the Legislature & were now with the latter, you would be an unexceptionable medium for effecting this, and that I would write to you for the purpose, by the first safe conveyance.
These objections had not the weight with my Colleague which they had with me. He adhered to his first determination & has I believe sent the letter above mentioned by Mr. Walker who will I suppose soon forward it to the Governour. You will readily conceive the embarrassments this affair must have cost me. All I have to ask of you is that if my refusing to concur with my Colleague in recommending to the legislature a revision of their instructions should be misconstrued by any, you will be so good as to place it in its true light, and if you agree with me as to the danger of giving express power to concede, or the inexpediency of conceding at all, that you will consult with gentlemen of the above description and acquaint me with the result.
I need not observe to you that the alarms with respect to the inflexibility of Spain in her demands, the progress of British intrigues at Madrid and the danger of a Uti possidetis, may with no small probability be regarded as artifices for securing her objects on the Mississippi. Mr. Adams in a late letter from Amsterdam, a copy of which has been enclosed to the Governor[,] supposes that the pretended success of the British emissaries at Madrid is nothing but a ministerial finesse to facilitate the loans and keep up the spirits of the people.
This will be conveyed by Col. Grayson, who has promised to deliver it himself, or if any thing unforeseen should prevent his going to Richmond, to put it into such hands as will equally ensure its safe delivery.
I am Dr. Sr. Yrs. Sincerely
J. Madison Junr.
